Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1, 4-16, 18, 21-23, 25-33 and 37-38 are remained for examination. The amendment filed 06/02/2022 added claims 37-38.

Response to Amendment
The reply filed on 06/02/2022 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): the amendment presents claims drawn to the elected invention and at the same time adds claims drawn to a non-elected invention.  Therefore, the amendment filed on 06/02/2022 is non-responsive (MPEP § 821.03).  The claims are not readable on the elected invention because new claims 37 and 38 are directed to an invention that is independent or distinct from the invention originally claimed.  See also 37 CFR 1.111. 

Newly added claims 37 and 38 are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.



Original claim 1 recites “A method for managing security contexts at idle mode mobility of a wireless communication device between different wireless communication systems…”
New claim 37 recites “A method performed by a Mobility Management Entity (MME), the method comprising: receiving a tracking area update (TAU) request transmitted by a user equipment (UE), wherein the TAU comprises a key set identifier (KSI) that identifies a 5G security context…“
New claim 38 recites “A method performed by an Access and Mobility Management Function (AMF), the method comprising: receiving from a Mobility Management Entity (MME) a Context Request message comprising a key set identifier that identifies a 5G security context; after receiving the Context Request message deriving an Evolved Packet System (EPS) security context…“

Therefore, the new claims 37 and 38 introduce a new and distinct concept from what was originally presented in now-cancelled claims 1-36.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 37 and 38 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Since the above-mentioned reply appears to be bona fide, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438.  The examiner can normally be reached on Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVANS DESROSIERS/Primary Examiner, Art Unit 2491